Opinion by
Mr. Justice Williams,
This appeal from the orphans’ court brings up the same question that was considered and decided on an appeal from the court of common pleas of Washington county by the same appellants and reported in 165 Pa. 339. We there held that the eighteenth section of the act of April 15,1851, P. L. 674, was neither repealed nor modified by the act of April 26, 1855, P. L. 309; and that an action instituted to recover damages for personal injuries caused by negligence on the part of the defendant survived the injured party, and could be prosecuted to final judg*259ment and satisfaction by the personal representative of the deceased plaintiff. It was also held in the same case that the right of action for the death of a person injured by negligence •or violence of another, given by the nineteenth section of the same act was conditioned upon two concurring facts; first that the death of the injured person resulted from the violence or negligence complained of; and second, that no suit had been brought by the party injured to recover damages in his lifetime. That case disposes of this appeal so far as the main question is concerned. Mrs. Taylor was injured in a railroad accident in ■June, 1892. Some time after she brought an action against the railroad company to recover damages for the injury she had received. Pending this action she died in March, 1893. Her administrators were duly substituted as plaintiffs, and proceeded with the action, but before it was reached for trial the defendant made an offer to compromise, which was accepted hy the administrators with the assent of all parties interested in the prosecution of the claim. The sum of $7,500 was the amount agreed upon to be paid and received in full satisfaction of the plaintiff’s demand. Prior to the decision of Birch’s Appeal, 165 Pa. 339, the guardians of Mrs. Taylor’s children had brought ■an action against the railroad company on behalf of their wards •claiming the right to recover, notwithstanding the action brought by Mrs. Taylor herself to which her administrators had succeeded. The decision in Birch’s Appeal was fatal to this contention, and determined that under the act of 1851, as also under that of 1855, the company was liable to but one action for the recovery of damages for the same injury to the same person. The action begun by the injured person having survived her, and the right to prosecute the same to “final judgment and satisfaction ” having been vested in her administrators, the damages suffered as the result of the injury were recoverable in that action and in that alone. The railroad company, however, insisted on the disposition of all pending actions against it on account of the-injury received by Mrs. Taylor, and the guardians accordingly joined the administrators in releasing the company from all further liability. As they had no claim to release, their joinder was a matter of form merely. It was superfluous. No right of action in them was extinguished by it, and it was perfectly clear that no interest, several or undi*260vided, in tbe money paid to the administrators was acquired because of it. But it is suggested that their joining in the release at the request of the railroad company may be treated as the compromise of a doubtful claim, and that on this ground some part of the money paid should be awarded to them. There is however no evidence tending to show a settlement with the guardians, or the payment to them of a price in consideration of their release. They joined in the release to enable the administrators to conclude a settlement, and they well knew at the time that they had no valid demand against the company. It had been so held in Birch’s Appeal already referred to, and the testimony shows that no attempt was made to compromise with them. It will be unfortunate for the wards of the appellants if creditors shall absorb the .estate of Mrs. Taylor, their mother, but under the acts of 1851 and 1855 the money received by the administrators in settlement of their action is assets for which they must account on final settlement.
The assignments of error are overruled, and the judgment or decree appealed from is affirmed.